Citation Nr: 1023746	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-02 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to June 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2010, the 
Veteran testified before the undersigned at the RO.  

The issue of entitlement to a total rating based on 
individual unemployability, due to service-connected 
disability (TDIU) was raised by the Veteran during his pre-
hearing conference before the Board, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As this decision represents a full grant of the benefit 
sought on appeal by the Veteran, the Board finds that any 
discussion of the duties to notify or assist is unnecessary.

In his statements and testimony, the Veteran reports that, 
during service, he witnessed a sexual assault of another 
servicemember.  In addition, when he reported this incident, 
he was physically and sexually assaulted.  As a preliminary 
matter, the Board, in its role as a finder of fact, finds the 
Veteran's account of his in-service stressful experiences 
credible.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

With regard to the second PTSD element as set forth in 38 
C.F.R. § 3.304(f), evidence of an in-service stressor, the 
evidence necessary to establish the claimed stressor varies 
depending on whether the Veteran "engaged in combat with the 
enemy" or not.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(d).  If it is determined through military citation or 
other supportive evidence that a Veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the Veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary for purposes of satisfying the in-
service incurrence element of a service connection claim.  
See 38 C.F.R. § 3.304(f).

In this case, however, the Veteran's claimed stressor is 
unrelated to combat.  Consequently, his lay testimony alone 
is not sufficient for purposes of establishing the occurrence 
of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 
389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must contain service 
records or other statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate an account of a stressor incident.  
38 C.F.R. § 3.304(f)(4).  Furthermore, an exception to Moreau 
v. Brown, 9 Vet. App. at 396, indicates that after-the-fact 
medical evidence can be used to establish a stressor based on 
personal assault.  See Bradford v. Nicholson, 20 Vet. App. 
200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).

In a July 2006 written statement, the Veteran indicated that, 
while in service, he witnessed a sexual assault of another 
airman.  When he reported the incident, he was assaulted by 
the airman that committed the sexual assault.  He did not 
report his assault.  The Veteran did not remember the names 
of either the airman who committed the assaults or the other 
victim.  He distanced himself from others in service after 
separation.

An August 2007 VA psychological assessment indicates that the 
Veteran requested evaluation for PTSD.  He was seen on six 
different occasions as part of this assessment.  He 
complained of sadness, lack of motivation and ambition, 
apathy, anhedonia, and relationship and anger problems.  The 
psychologist assessed the Veteran as being forthcoming.

The Veteran reported that he did not enjoy service or 
military life.  He reported witnessing the sexual assault of 
another servicemember.  He reported the event to his 
commanding officer, but the perpetrators were not punished.  
Following his report, he was attacked in his sleep by those 
that committed the assault he had witnessed.  The Veteran 
also reported childhood and post-service traumatic stressors.

Following extensive evaluation, the VA psychologist concluded 
that the findings suggested that the Veteran's symptom 
reports were likely to indicate a PTSD diagnosis.  The 
diagnosis was PTSD.  The psychologist indicated that 
information gathered from clinical interview and psychometric 
testing indicated the presence of PTSD resulting from the 
Veteran's tour of duty.  He also appeared to be experiencing 
severe and chronic symptoms of major depression and 
generalized anxiety disorder.  It was unclear from the 
testing whether the PTSD or depression was the primary 
diagnosis due to significant symptom overlap.

A July 2008 report from the Vet Center contained a diagnosis 
of PTSD secondary to military sexual trauma, following 
evaluation of the Veteran.

Finally, at his May 2010 Board hearing, the Veteran provided 
additional details of the in-service stressors and the nature 
and extent of his psychiatric disability, which as noted 
above, the Board finds credible.

Based on a review of the record, the Board finds that the 
August 2007 VA psychological assessment satisfies the 
criteria needed to establish service connection for PTSD 
based upon personal assault.  The document contains a 
diagnosis of PTSD, the corroboration of the Veteran's in-
service stressors, and a competent opinion linking the 
Veteran's PTSD to his in-service stressors.  As noted above, 
for cases involving personal assault, after-the-fact medical 
evidence can be used to establish the stressor.  In any 
event, in this case, the Board finds the Veteran's account of 
his in-service experiences is credible.  As such, the 
evidence establishes that the Veteran has PTSD that is 
attributable to his corroborated in-service stressors.  As 
such, service connection is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


